Appeal by the People from an order of the County Court, Rockland County (Kelly, J.), dated July 20, 1990, which, after a hearing, granted those branches of the defendants’ omnibus motion which were to suppress certain physical evidence and a statement made by the defendant Ulises A. Bueno to law enforcement officials.
Ordered that the order is affirmed.
The People argue that the County Court erred in granting that branch of the defendants’ omnibus motion which was to suppress physical evidence and a statement made by the defendant Ulises A. Bueno to law enforcement officials. We disagree.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of facts, who saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The hearing *587court’s determination must be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Prochilo, 41 NY2d 759; People v Garafolo, 44 AD2d 86).
The County Court found that the testimony of the arresting officers "strain[ed] credulity” and "ha[d] been tailored to meet constitutional objections”. We are satisfied that those findings were not against the weight of the evidence. Balletta, J. P., Rosenblatt, Ritter and Copertino, JJ., concur.